DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Reider et al. (US 20170074730; hereinafter Reider).

Regarding claim 1, Reider teaches a process fluid temperature calculation system (abstract; [0011]) comprising:

a stem portion (at least 712; see figs. 2-3 and [0051]) configured to be operably coupled to the process fluid conduit (see fig. 3 showing such coupling; see also [0051] describing such coupling may be by coupling body 711);
a second temperature sensor (702; see figs. 2 and 3 as well as [0051]) configured to be spaced from the process fluid conduit (see at least fig. 3 showing this configuration), the second temperature sensor and having a known thermal impedance relative to the first temperature sensor (Please note that the instant specification at [0015] – see US publication 20200150064 A1 – defines thermal impedance as used in the application as “thermal impedance is defined as the degree to which a structure, such as stem 110, resists heat flow. Thermal impedance may generally be thought of as the reciprocal of thermal conductance.”; thus see fig. 4 in view of figs. 3 and 1 showing the known thermal relationship may be R2; [0011-12]; [0054-55]; [0069]);
measurement circuitry coupled the first and second temperature sensors (“ME” with included and connective portions; see fig. 1; see [0045]); and
a microprocessor (at least “an evaluating circuit µC”; see fig. 1)  coupled to the measurement circuitry (see fig. 1 showing such coupling) to receive temperature information from the measurement circuitry (see fig. 1 showing the µC receiving temperature information/signals θ1 and θ2; [0052] teaches regarding “temperature measurement signals θ1, θ2”) and to calculate a process fluid temperature (ϑFL1 see fig. 2; [0004] teaches “at least one microprocessor, to form a measuring system for measuring at least one measured variable, for 

Regarding claim 3, Reider teaches a housing attached to the stem portion, the housing containing the measurement circuitry and the microprocessor (transducer housing 100; [0047]; see fig. 3 where the housing is not explicitly labeled and [0048] teaching regarding the housing and location thereof; see fig. 1 showing attachment between the stem and housing; see also [0005]).

Regarding claim 5, Reider teaches memory (at least RAM; see fig. 1; see also EEPROM; [0046]) containing parameters for calculating heat flux ([0046] teaches that the memory may contain the program codes; [0059-64] teach heat flux algorithms for calculating).

Regarding claim 6, Reider teaches that the parameters include physical characteristic of a wall of the process fluid conduit ([0063] teaches that the “material properties of the wall of the tube 10” are considered and [0065] teaches “additional thermal resistance represented by the wall of the tube 10” are also included in the calculations/algorithm and may be considered “R4”; see fig. 6 showing this inclusion of wall parameters such that ΔT10 may be considered).

Regarding claim 7, Reider teaches that the physical characteristic includes a material from which the process fluid conduit is constructed ([0063] teaches that the “material properties of the wall of the tube 10” are considered).

Regarding claim 8, Reider teaches that the physical characteristic is process fluid conduit wall thickness ([0066] teaches that “this heat conduction resistance R4 represented by the wall of the tube can be basically earlier sufficiently exactly quantified, namely calculated based on material properties of the tube, such as, for instance, its specific thermal conductivity λ10, respectively specific heat capacitance cp10, as well as its dimensions, especially its wall thickness s,” emphasis added; see also fig. 6).

Regarding claim 9, Reider teaches thermal insulation disposed about the process fluid conduit adjacent the first temperature sensor (at least FL2 is “a fluid FL2 having, for example, a specific thermal conductivity λF of less than 1 W/(m.Math.K)” [0056]; see figs. 1-3 showing the low thermal conductivity/insulative FL2 is disposed about the process fluid conduit 10).

Regarding claim 10, Reider teaches that the second temperature sensor is configured to be spaced from the process fluid conduit at a fixed position (see figs. 2 and 3) within the stem portion ([0051] teaches that the temperature detector 702 may be “connected with the respectively associated coupling body 711, respectively 712, … by means … and/or by embedding in the respective coupling body 711, respectively 712.” Emphasis added).

Regarding claim 14, Reider teaches a communication interface (at least COM; see fig. 1; is a “communication interface” [0047]) configured to communicate the output to a remote device ([0047] teaches that the communication interface may send the data to a PLC or other remote device).

Regarding claim 15, Reider teaches a local operator interface coupled to the microprocessor (at least [0045] teaches that the temperature may be displayed on-site and a “as well as a corresponding input keypad and/or touch screen” may also be provided).

Regarding claim 17, Reider teaches a method (see [0004-5]) of calculating a temperature of process fluid ([0009]) within a process fluid conduit (at least tube 10 contains measured fluid FL1; [0044]), the method comprising: 
measuring a temperature of an external surface of the process fluid conduit (via 701; see fig. 3; [0051]); 
measuring a temperature of a location spaced from the process fluid conduit (via 702; see fig. 3 showing that the location of 702 is apart from the conduit; [0051]) by a known thermal impedance (Please note that the instant specification at [0015] – see US publication 20200150064 A1 – defines thermal impedance as used in the application as “thermal impedance is defined as the degree to which a structure, such as stem 110, resists heat flow. Thermal impedance may generally be thought of as the reciprocal of thermal conductance.”; thus see fig. 4 in view of figs. 3 and 1 showing the known thermal relationship may be R2; [0011-12]; [0054-55]; [0069]); 
using a heat flux equation ([0059]-[0064]; see also [0009] and at least temperature difference ΔT2 is used to calculate the temperature of FL1; [0059]; [0048] see also [0001]; [0060] and fig. 4) and the measured temperatures from the external surface of the process fluid conduit and the location spaced from the process fluid conduit to calculate heat flux ([0061-64] teaches using these measured values to determine the heat flux; see also fig. 4); and 

providing the calculated temperature as an output (at least [0045] teaches that the temperature may be displayed in a variety of manners including on a display on site or as an alarm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reider et al. (US 20170074730; hereinafter Reider).

Regarding claim 18, Reider teaches providing a process fluid having a known temperature in the process fluid conduit, and updating the known thermal impedance for calibration.
However, Reider does disclose calibration of the transducer apparatus to find thermal resistances R1-4 ([0064-65]; [0064] “the thermal resistances R1, R2, R3, respectively the corresponding thermal resistance ratio R1/R2, can, for example, also be ascertained experimentally by means of calibration measurements performed on the respective transducer apparatus”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the calibration by finding the thermal resistances of Reider with holding variables constant, here placing a fluid of known temperature in the conduit fixes one variable in the equations (see [0059-66]).  This is because one of ordinary skill in the art would have expected holding the measured variable constant to be one of several straightforward ways of solving the equations for the thermal resistances (which will then be constants and will be used to find the unknown temperature of the fluid in a measurement situation) because holding variables constant in order to solve for other portions of an equation is a well understood calibration and mathematical construct. 

Claims 2, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reider et al. (US 20170074730; hereinafter Reider) in view of Product Data Sheet 00813-0100-4952 .

Regarding claim 2, Reider lacks direct and specific teaching of a clamp configured to attach to the process fluid conduit and maintain thermal contact between the process fluid conduit and the first temperature sensor.
However, Rosemount teaches using a clamp to attach a thermal sensor to a conduit (See figs. on p.1 and p.8 showing such a clamp).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the affixation of the device to produce thermal contact of Reider with the specific knowledge of using the clamp of Rosemount. This is because such a clamp allows for easy instillation (and removability). This is important in order to allow an end user to install the device in a direct and simple manner.

Regarding claim 4, Reider lacks direct and specific teaching that the housing also contains a terminal block mounting the second temperature sensor. 
However, Rosemount teaches using terminal block with a temperature sensor (See fig. on p.6 showing and describing such a sensor mounting location).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the second temperature sensor of Reider with the specific knowledge of using the sensor mounting a temperature sensor of Rosemount. This is because such a mounting location allows for determining a reference temperature measurement. This is important in order to allow for a heat flux to be determined.

Regarding claim 20, Reider teaches a process fluid temperature calculation system (abstract; [0011]) comprising: 
a first temperature sensor (701; see figs. 2 and 3 as well as [0051]) configured to measure an external temperature (at least the temperature of the outer surface of 10 which contains fluid FL1; see figs. 2 and 3 showing such disposition; see [0053-56] teaching regarding this measurement; see also [0044]) of a process fluid conduit (10); 
a stem portion (at least 712; see figs. 2-3 and [0051]);
a housing coupled to the stem portion, the housing containing measurement circuitry (transducer housing 100; [0047]; see fig. 3 where the housing is not explicitly labeled and [0048] teaching regarding the housing and location thereof; see fig. 1 showing attachment between the stem and housing; see also [0005]) and a microprocessor (at least “an evaluating circuit µC”; see fig. 1);
a second temperature sensor(702; see figs. 2 and 3 as well as [0051]) spaced from the process fluid conduit (see at least fig. 3 showing this configuration) and mounted within the stem portion ([0051] teaches that the temperature detector 702 may be “connected with the respectively associated coupling body 711, respectively 712, … by means … and/or by embedding in the respective coupling body 711, respectively 712.” Emphasis added), the second temperature sensor having a known thermal relationship with the first temperature sensor (see fig. 4 in view of figs. 3 and 1 showing the known thermal relationship may be R2; [0011-12]; [0054-55]; [0069]);
wherein the measurement circuitry is coupled to the microprocessor  and to the first and second temperature sensors (see at least fig. 1 showing such coupling); and 

Reider lacks direct and specific teaching of a pipe clamp; the first temperature sensor coupled to the pipe clamp and the stem portion coupled to the pipe clamp.
However, Rosemount teaches a pipe clamp to attach a thermal sensor to a conduit (See figs. on p.1 and p.8 showing such a clamp).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the affixation of the device to produce thermal contact of Reider with the specific knowledge of using the clamp of Rosemount. This is because such a clamp allows for easy instillation (and removability). This is important in order to allow an end user to install the device in a direct and simple manner.

Claims 11-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reider et al. (US 20170074730; hereinafter Reider) in view of Schulte et al. (US 20090196374; hereinafter Schulte).

claim 11, Reider teaches that [device] configured to compensate temperature output based on a rate of change of temperature measured by the first temperature sensor ([0055-56] and [0059-65] teach compensating the measured temperature by including a relationship of the changing temperature over time/rate of change of the first temperature sensor signal Q1; see fig. 4).
Reider lacks direct and specific teaching of the microprocessor dynamically compensates the temperature output.
However, Schulte teaches dynamic compensation of two temperature signals (from 12 and 20 respectively; see fig. 2; [0009]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the heat flux based compensation of Reider with the specific knowledge of using the dynamic compensation of Schulte. This is because such dynamic compensation allows for digital manipulation and control of the compensation process This is important in order to provide more accurate temperature data to an end user.

Regarding claim 12, Reider teaches that [device] is configured to compensate the temperature output based on a rate of change of temperature measured by the second temperature sensor ([0055-56] and [0059-65] teach compensating the measured temperature by including a relationship of the changing temperature over time/rate of change of the second temperature sensor signal Q2-3; see fig. 4).
Reider lacks direct and specific teaching of the microprocessor dynamically compensates the temperature output.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the heat flux based compensation of Reider with the specific knowledge of using the dynamic compensation of Schulte. This is because such dynamic compensation allows for digital manipulation and control of the compensation process This is important in order to provide more accurate temperature data to an end user.

Regarding claim 13, Reider teaches that [device] is configured to compensate the temperature output based on a rate of change of temperature measured by the first temperature sensor in comparison to a rate of change of temperature measured by the second temperature sensor ([0055-56] and [0059-65] teach compensating the measured temperature by including a relationship of the changing temperature over time/rate of change of the first temperature sensor signal and the second temperature sensor signal Q1-3; see fig. 4).
Reider lacks direct and specific teaching of the microprocessor dynamically compensates the temperature output.
However, Schulte teaches dynamic compensation of two temperature signals (from 12 and 20 respectively; see fig. 2; [0009]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the heat flux based compensation of Reider with the specific knowledge of using the dynamic compensation of Schulte. This is because such dynamic compensation allows for digital manipulation and control of the compensation process This is important in order to provide more accurate temperature data to an end user.

Regarding claim 16, Reider lacks direct and specific teaching that the measurement circuitry includes a plurality of analog-to-digital converters, a first analog-to-digital converter being coupled to the first temperature sensor and a second analog-to-digital converter being coupled to the second temperature sensor.
However, Schulte teaches an A/D for each temperature sensor (elements 14 and 22; see figs. 1 and 2) for use in a dynamic compensation circuit (fig. 2; see [0009]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the heat flux based compensation of Reider with the specific knowledge of using the dynamic compensation having an A/D for each of the first and second temperature sensors of Schulte. This is because such dynamic compensation allows for digital manipulation and .control of the compensation process. This is important in order to provide more accurate temperature data to an end user.

Regarding claim 19, Reider teaches compensating the estimation of process fluid temperature based on a rate of change of measurements of the external surface of the process fluid conduit ([0055-56] and [0059-65] teach compensating the measured temperature by including a relationship of the changing temperature over time/rate of change of external surface temperature θ10; see fig. 4).
Reider lacks direct and specific teaching of the microprocessor dynamically compensates the temperature output.
However, Schulte teaches dynamic compensation of two temperature signals (from 12 and 20 respectively; see fig. 2; [0009]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855